UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5199


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAIMEN DEMALL PURVIS,

                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (4:10-cr-00027-FL-1)


Submitted:   June 14, 2011                    Decided:    July 26, 2011


Before TRAXLER,   Chief   Judge,   and   NIEMEYER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant. George E. B.
Holding,   United  States   Attorney, Jennifer   P.  May-Parker,
Assistant United States Attorney, Seth M. Wood, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daimen Demall Purvis pled guilty to being a felon in

possession of a firearm, see 18 U.S.C. § 922(g)(1), and was

sentenced to 72 months’ imprisonment.                     On appeal, Purvis asserts

that      the     sentence         was     procedurally            and        substantively

unreasonable.       Finding no error, we affirm.



                                             I.

            In     December       2009,      officers       from    the       Pitt     County

Sheriff’s       Department       responded      to    a   911   call     of    shots    being

fired in the vicinity of Purvis’ home.                      When they arrived, the

officers    found     Purvis       and    Marketse        Barrett      fighting       in   the

street.     Purvis suspected that Barrett was having an affair with

his wife and had earlier lured Barrett to the home by sending

Barrett a text message from his wife’s cellular telephone asking

Barrett to come over.              When Barrett arrived, Purvis opened the

door and pointed a gun at him.                       Barrett turned and fled.              As

Barrett was running, he heard a gunshot behind him.                                  Although

Barrett was not shot, he fell to the ground, where Purvis jumped

on top of him.             The officers found a loaded firearm in the

street.     The officers also found ammunition, a small quantity of

marijuana, scales, and drug paraphernalia in Purvis’ home.

            A federal grand jury returned an indictment charging

Purvis    with     being     a    felon    in     possession       of    a     firearm,     in

                                             2
violation     of       18   U.S.C.      §     922(g)(1).    Purvis      thereafter         pled

guilty pursuant to an agreement with the government, preserving

his   right       to    appeal      a    sentence     in   excess    of      the     advisory

Guidelines range established at sentencing.

              A presentence report (“PSR”) was prepared and included

Purvis’ family history, education, health, employment history,

and criminal history.               The latter included numerous convictions,

beginning in 1998 when Purvis was 16 years old, and continuing

through 2009, when Purvis was 26 years old.                             The convictions

included, inter alia, (1) breaking and entering a motor vehicle

(18 counts); (2) breaking and entering, larceny (3 counts); (3)

second degree burglary; (4) assault on a government official (3

counts), which involved his striking two police officers and

pushing a third; (5) assault inflicting serious injury, arising

out   of    the    defendant’s           physical     assault    upon     his      wife;    (6)

possession of drug paraphernalia; and (7) resisting a public

officer and communicating threats.                     Purvis’ total offense level,

which      reflected        a   three-point          reduction    for     acceptance         of

responsibility, was 17, and his criminal history category was

IV.   The Guidelines range was 37 to 46 months’ imprisonment.

              After adopting the findings in the PSR and hearing

from counsel and Purvis, the district court varied upward from

the     Guidelines          range       and    sentenced   Purvis       to      72   months’

imprisonment.

                                                 3
                                          II.

             We review a sentence for reasonableness, applying an

abuse of discretion standard.               See Gall v. United States, 552

U.S. 38, 46, 51 (2007).            Our reasonableness review involves both

procedural and substantive elements.                    Procedural reasonableness

concerns    the     method   by    which        the    district      court        decided   a

defendant’s sentence.          If there is no procedural error, we “then

consider     the      substantive        reasonableness           of        the    sentence

imposed.”    Id.



                                          A.

             Purvis    contends      that       his     sentence       is    procedurally

unreasonable       because   the    district          court   failed        to    adequately

address     his    arguments      that    his     history      and      characteristics

called for a within-Guidelines sentence and failed to adequately

explain the deviation from the Guidelines range.

             In    determining      whether       a     sentence       is    procedurally

reasonable, we

     must first ensure that the district court committed no
     significant procedural error, such as failing to
     calculate (or improperly calculating) the Guidelines
     range, treating the Guidelines as mandatory, failing
     to consider the [18 U.S.C.] § 3553(a) factors,
     selecting a sentence based on clearly erroneous facts,
     or failing to adequately explain the chosen sentence –
     including an explanation for any deviation from the
     Guidelines range.



                                            4
Id.     When     imposing         a    sentence,         a    district      court       must    first

calculate        the       proper       sentencing            range     prescribed         by     the

Guidelines.          See id. at 49.             The court must then consider that

range     in     light       of       the     parties’         arguments          regarding       the

appropriate sentence and the factors set out in § 3553(a).                                        See

id.     The court “must make an individualized assessment based on

the    facts    presented,”            id.    at    50;      see   also     United       States    v.

Carter,    564       F.3d    325,       330    (4th       Cir.     2009),     and       provide    an

explanation          for    the       sentence      it       imposes,       see    18    U.S.C.     §

3553(c).         “The      sentencing         judge       should      set    forth       enough    to

satisfy the appellate court that he has considered the parties’

arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.”                    Rita v. United States, 551 U.S. 338,

356 (2007).          If a party presents legitimate reasons for imposing

a     sentence       outside          the     applicable           Guidelines          range,     the

sentencing judge “will normally go further and explain why he

has rejected those arguments.”                      Id. at 357; see also Carter, 564

F.3d at 328.

               The     appropriate           breadth         and   depth     of    a    sentencing

court’s exposition depends upon the circumstances.                                       See Rita,

551 U.S. at 356-57.                    A sentence within the Guidelines range

generally       requires          a    less        extensive        justification          than     a

sentence that departs or varies from the Guidelines.                                    See United

States v. Johnson, 587 F.3d 625, 639 (4th Cir. 2009).                                          If the

                                                   5
court   determines       that     a    sentence     outside          the   applicable

sentencing range is appropriate, “the court’s stated reasons . .

. must be sufficiently compelling to support the degree of the

variance.”      United States v. Lewis, 606 F.3d 193, 201 (4th Cir.

2010) (internal quotation marks omitted).                 “[A] major departure

should be supported by a more significant justification than a

minor one.”      Gall, 552 U.S. at 50.

           At     the   outset    of    Purvis’     sentencing         hearing,    the

district court      advised      the   parties    that    it    had    reviewed    and

considered Purvis’ family history, education, health, employment

history,   and    financial      circumstances.          The    court      also   noted

Purvis’ extensive criminal history, which began at age 16 and

continued for more than a decade.                 Observing that Purvis was

fortunate not to have caused bloodshed during the altercation at

issue, the court alerted counsel upfront of its concerns about a

within-Guidelines       sentence.        Specifically,         the    court   advised

defense counsel that Purvis appeared to be a “very dangerous”

person, and asked counsel to give the court “some reason to

think that when Mr. Purvis gets out of prison he is going to be

a law-abiding citizen and a productive one, and Mr. Purvis is

going to stop this life of crime and violence.”                  J.A. 45.

           Purvis’      counsel        argued     that    a     within-Guidelines

sentence would be sufficient because, despite Purvis’ criminal

history and the circumstances of the offense of conviction, he

                                         6
had held a steady job and supported his family.                        Counsel also

pointed out Purvis’ struggles with mental illness and substance

abuse, and requested that Purvis receive treatment in prison.

Purvis also read the court a prepared letter expressing remorse

and indicating his desire and plan to rehabilitate in prison.

            At the conclusion of the arguments, the district court

adopted the findings set forth in the PSR and considered the

Guidelines range, but found that the Guidelines range did not

“promote a sentence that is compliant with [§ 3553].”                         J.A. 53.

Specifically, the district court found that the Guidelines range

was not “one that will deter the type of conduct that will

promote respect for the law” or “protect the public from the

defendant.”      J.A. 53.        The district court also found that the

Guidelines      range    did     not   “consider       fully    the    history     and

characteristics of this defendant or the circumstances of the

offense.”        J.A.     53-54.         In     further        support     of     these

determinations,     the    district       court       also   articulated        several

additional, specific findings and observations.                        The district

court found that Purvis’ case presented “a particularly violent,

particularly brutal demonstration of felon in possession of a

firearm.     A felon who lured his nemesis to the residence in a

very    carefully   hatched-out        plan,    and    opened    the   door     with   a

loaded weapon, and shot at his nemesis.”                 J.A. 54.        The district

court    also    found    that     Purvis      “is    someone    who     resorts       to

                                          7
assaultive behavior, who demonstrates no respect for the law,

even   in    the   very     vivid    example         of    going       berserk    on    police

officers.”       J.A. 54.         And the district court found that Purvis

“is    someone       who    can’t        follow       directions           or     submit      to

supervision, as demonstrated by the myriad of [prior] probation

violations.”       J.A. 54.

             In sum, the district court considered and explained

that   a    deviation      from    the    Guidelines          was      justified       by   “the

nature     and   circumstances       of    the       offense       and    the    history     and

characteristics of the defendant,” 18 U.S.C. § 3553(a)(1), “the

need for the sentence imposed . . . to reflect the seriousness

of the offense, to promote respect for the law, and to provide

just punishment for the offense,” id. § 3553(a)(2)(A), “the need

. . . to afford adequate deterrence to criminal conduct,” id. §

3553(a)(2)(B), and “the need . . . to protect the public from

further     crimes    of    the    defendant,”         id.    §     3553(a)(2)(C).           The

district court also advised Purvis that he would be recommended

for substance-abuse treatment, vocational training, and mental

health      assistance       while       in        prison.          See     18     U.S.C.      §

3553(a)(2)(D).

             Under    the    circumstances,           we     are    satisfied      that      the

district     court    carefully       considered           the      parties’      arguments,

conducted an individualized assessment of Purvis’ circumstances,

and    adequately      explained         its       decision       to     impose    a    higher

                                               8
sentence pursuant to the § 3553(a) factors.                    Accordingly, we

find the sentence to be procedurally reasonable. *



                                     B.

              Purvis next argues that the sentence was substantively

unreasonable because the § 3553(a) factors, taken as a whole,

did not support the variance.

              When considering the substantive reasonableness of a

sentence, we consider “whether the District [Court] abused [its]

discretion in determining that the § 3553(a) factors supported

[the sentence] and justified a substantial deviation from the

Guidelines range.”      Gall, 522 U.S. at 56.          In doing so, we must

“take into account the totality of the circumstances, including

the extent of any variance from the Guidelines range.”                    Id. at

51.       We may not apply a presumption of unreasonableness to an

outside-Guidelines sentence.        See id.         Rather, we “may consider

the extent of the deviation, but must give due deference to the

district     court's   decision   that    the   §    3553(a)   factors,    on   a

whole, justify the extent of the variance.               The fact that [we]

might reasonably have concluded that a different sentence was

      *
       To the extent Purvis pursues an argument that the district
court should have first considered a departure under U.S.S.G. §
5K2.0 and U.S.S.G. § 4A1.3, he acknowledges that we rejected
such an argument in United States v. Diosdado-Star, 630 F.3d
359, 366 (4th Cir. 2011).



                                     9
appropriate is insufficient to justify reversal of the district

court.”      Id.       “This deference is due in part because ‘[t]he

sentencing judge is in a superior position to find facts and

judge     their    import      [and]     [t]he    judge       sees     and     hears      the

evidence, makes credibility determinations, has full knowledge

of the facts and gains insights not conveyed by the record.’”

United    States       v.   Diosdado-Star,       630   F.3d     359,    366    (4th       Cir.

2011) (quoting Gall, 522 U.S. at 51); see also Rita, 551 U.S. at

357–58 (explaining that the district court also “has access to,

and   greater      familiarity      with,       the    individual       case        and   the

individual defendant before [the court] than the Commission or

the     appeals    court”).         Although      major       departures           from   the

Guidelines        should      be    supported          by   a     more        significant

justification than minor ones, extraordinary circumstances are

not necessary to justify an outside-Guidelines sentence.                                  See

Diosdado-Star, 630 F.3d at 366.

            We     cannot     say   that    the       district    court       abused      its

discretion        in    imposing    an     upward      variance        of     26     months’

imprisonment.          As noted by the district court, the Guidelines

range for Purvis’ conviction for being a felon in possession of

a firearm did not fully reflect the violent circumstances of the

offense of conviction, particularly that Purvis lured his victim

to his home, pointed a loaded firearm at him, and discharged the

firearm while the victim was attempting to flee.                               Also, the

                                           10
incident       was   the    latest     in        an    extensive          list   of    prior

convictions spanning more than a decade -- most notably Purvis’

conviction for assault on three police officers in January 2003,

when he was 20 years old; his conviction for assault on his wife

inflicting serious injury in December 2003, when he was 21 years

old;    and    his   conviction      for    resisting          a    police   officer       and

communicating threats in August 2007, when he was 25 years old.

Under    the    circumstances,       we     “give[       ]    due    deference        to   the

District Court's reasoned and reasonable decision that the §

3553(a) factors, on the whole, justified the sentence” of 72

months' imprisonment.            Gall, 552 U.S. at 59–60.



                                           III.

               For the foregoing reasons, we conclude that Purvis’

sentence was procedurally and substantively reasonable and that

the district court did not abuse its discretion in imposing the

sentence.       We dispense with oral argument because the facts and

legal    contentions       are    adequately          presented      in    the    materials

before   the     court     and    argument       would       not    aid   the    decisional

process.



                                                                                   AFFIRMED




                                            11